internal_revenue_service number info release date date uil date dear commissioner rossotti asked me to respond to your inquiry dated date you asked about the internal on behalf of revenue service rules and regulations affecting the per_diem rates paid to an employer’s payments to employees generally are included in the employee’s gross_income and are treated as wages subject_to employment_taxes sec_61 of the internal_revenue_code the code however if an employer reimburses deductible business_expenses and meets the other requirements of an accountable_plan the reimbursement is not wages and is not included in income or subject_to employment_taxes see sec_1_62-2 of the income_tax regulations an employee may deduct expenses paid_or_incurred while traveling away from home in pursuit of a trade_or_business sec_162 of the code however personal living or family_expenses are not deductible sec_262 of the code whether an employee is away from home requires a determination of the employee’s tax_home rev_rul c b if a taxpayer has more than one place of business the principal_place_of_business is generally considered the employee’s tax_home the principal_place_of_business is determined by where the taxpayer spends more of his time engages in greater business activity and derives a greater portion of his income 490_f2d_1249 6th cir for purposes of computing business_expense deductions for away-from-home expenses under sec_162 a state legislator may elect to treat his residence within the legislative district he represents as his tax_home unless it i sec_50 or fewer miles from the state capitol sec_162 of the code if the election is made the legislator’s allowable travel_expenses are deemed to be the greater of the number of legislative_days multiplied by the per_diem rate generally allowed to employees of the legislator’s state to the extent the state’s per_diem rate is no greater than percent of the federal per_diem rate or the number of legislative_days multiplied by the federal per_diem rate sec_162 generally legislative_days are the days the legislature was in session or the legislator’s presence was formally recorded at a committee meeting but do not include the days of any recess period of more than four consecutive days rev_rul c b the federal per_diem rate is the sum of the federal lodging expense rate plus the federal meal and incidental expense m ie rate for the day and locality of travel the rates for localities within the continental_united_states are set by the general services administration you can find the rates in the federal travel regulations appendix a of c f_r sec_301 publication per_diem rates enclosed the government website at http www policyworks gov perdiem if a legislator does not or is not entitled to make the election any travel expense reimbursement is subject_to the general rules for determining the legislator’s tax_home substantiation sec_274 of the code and accountable plans sec_62 of the code as noted above in order to exclude the reimbursements for deductible travel_expenses from gross_income the reimbursement arrangement must be an accountable_plan sec_1_62-2 an accountable_plan generally requires the employee to substantiate the amount of the expense and the business_purpose for the expense to the employer and to return amounts exceeding expenses sec_1_62-2 the commissioner of internal revenue may prescribe rules under which an arrangement providing per_diem allowances will be treated as an accountable_plan even though the arrangement does not require the employee to substantiate actual expenses or to return amounts exceeding expenses the allowance must be reasonably calculated not to exceed the employee's anticipated expenses the employee must substantiate that he or she was traveling on a particular day and must return any allowance for days of travel not substantiated sec_1_62-2 under this authority the commissioner annually publishes a revenue_procedure currently revproc_2001_47 2001_42_irb_332 enclosed this procedure provides that per_diem allowances set at or below the federal per_diem rates will satisfy the substantiation requirements for amounts of ordinary and necessary business_expenses of an employee for lodging meal and incidental_expenses incurred while traveling away from home under sec_274 and therefore will satisfy the requirement of returning amounts exceeding expenses sec_1_62-2 an employer may choose to pay a travel allowance greater than the federal per_diem rate but the excess cid cid cid is generally treated as wages which would be subject_to employment_taxes and included in the employee’s gross_income i hope this information is helpful please call me at or sean m dwyer at if you have any questions sincerely yours kimberly l koch assistant to the branch chief office of associate chief_counsel income_tax accounting enclosures
